NUMBER 13-18-00154-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

RONALD MCGAUGHEY AKA
RONALD BEDFORD,                                                           Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                  On Appeal from the 105th District Court
                       of Kleberg County, Texas.


                         ORDER OF ABATEMENT
   Before Chief Justice Valdez and Justices Longoria and Hinojosa
                          Order Per Curiam

      Counsel for appellant, Adam Rodrigue, has filed a motion to withdraw as counsel

in this cause. According to the motion, good cause to withdraw exists because after due

review of the appellate record, retained counsel has determined the appeal is without
merit. Because it is unclear from the record whether appellant is entitled to appointed

counsel on appeal, we ABATE and REMAND this cause as follows.

       Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) whether appellant has been denied

effective assistance of counsel; (3) whether appellant is indigent and entitled to

court-appointed counsel; and (4) if appellant is not indigent, whether appellant has

retained new counsel or waives his right to counsel and elects to proceed pro se.

       If the trial court determines that appellant does want to continue the appeal and

that appellant is indigent and entitled to court-appointed counsel, the trial court shall

appoint new counsel to represent appellant in this appeal. If new counsel is appointed,

the name, address, email address, telephone number, and state bar number of said

counsel shall be included in an order appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       It is so ORDERED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

                                              2
Order delivered and filed this the
13th day of November, 2018.




                                     3